DETAILED ACTION
This communication is in response to AFCP filed on 08/16/2021.
Claims 1-2, 5-14 and 17-20are currently pending.
Claims 3-4 and 15-16 are canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding 112 (a) in the final rejection filed on 06/14/2021, in light of applicant’s response and Paragraph [0059] and [0109]-[0113] of specification filed, since the specification disclosed using the information of the electronic device to complete subscription request, one with ordinary skills in the art would be able to understand and use the information of the electronic device to match and verify whether the user is subscribed. Therefore, 112(a) rejection has been withdrawn.
Regrading 112(b) rejection, the rejection has been withdrawn based on the amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685